Citation Nr: 0400911	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02 17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a stomach disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from April 1954 to March 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in San Juan, Puerto Rico, (RO) denied entitlement to 
service connection for a stomach disorder and determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
nervous disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran does not have current disability from a 
stomach disorder that is related to a disease or injury 
incurred in service.

4.  In a March 1970 rating decision that the veteran did not 
appeal, the RO denied the veteran's claim for service 
connection for anxiety reaction with depressive features.

5.  The evidence received since the March 1970 rating 
decision had not been previously considered submitted by 
decisionmakers, but is cumulative and redundant, and is not 
by itself, or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The duties of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claims and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).

2.  The veteran is not entitled to service connection for a 
stomach disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  The RO's March 1970 rating decision that denied 
entitlement to service connection for a nervous disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has not been received since the 
RO's March 1970 rating decision and the claim for service 
connection for a nervous disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disabilities from a 
nervous disorder and a stomach disorder that he incurred 
during his active military service.  Implied in his 
contention that he is entitled to service connection for a 
nervous disorder is the assertion that he has submitted new 
and material evidence to reopen that claim.  For the 
following reasons and bases, the Board concludes that the 
veteran is not entitled to service connection for a stomach 
disorder.  The Board has also determined that the veteran has 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a nervous disorder.  



I. Service Connection for a Stomach Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2003).  

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence that establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence that indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

The veteran's service medical records do not show that he had 
complaints, diagnoses, or treatment for a stomach disorder.  
However, at the time of his medical examination for 
separation from service, the veteran gave a history of 
stomach, liver, or intestinal trouble but described his 
health as good.  An examiner reported that the veteran's 
abdomen and viscera were clinically normal.  Concerning 
significant or interval history, the examiner reported that 
the veteran had minor complaints of no clinical significance.

When the veteran underwent a VA examination in November 1969, 
his only complaint was nervousness.  An examiner reported 
that the veteran's digestive system was normal.  No diagnosis 
was reported pertinent to a stomach or digestive disorder.

During a private psychiatric evaluation in January 1984, the 
veteran told an examiner that he had disturbance in digestion 
and chronic constipation.  The examiner did not report any 
pertinent diagnosis, date of onset of the veteran' complaints 
or symptoms, or any link between such complaints or symptoms 
to the veteran's service.

Transmitted with a claim the veteran filed in March 2001, was 
a statement signed by a physician dated in February 2001.  
According to the physician, the veteran had complaints of 
epigastric burning and diarrhea for which he had been 
prescribed antacids and medication for diarrhea.  The 
physician expressed the opinion that the veteran was 
"suffering" from irritable bowel syndrome.  In another 
statement dated in July 2001, the same physician reported 
that during the veteran's service the veteran had vomiting 
and diarrhea.  The physician reported a diagnosis of 
psychophysiological gastrointestinal reaction.  

The Board has reviewed the entire record and finds no 
evidence that the veteran had a stomach disorder during his 
active military service.  Based on the lack of documentation 
in service medical records of any such disorder, the lack of 
a showing of continuity or chronicity of symptoms after the 
veteran's separation from service, and the remote date that 
any such disorder was reportedly diagnosed, the Board finds 
that the veteran's current disability from a stomach 
disorder, if any, was not incurred in service or related to 
any disease or injury incurred in service.  

The reports dated in February 2001 and July 2001 of the 
physician indicating that the veteran has a stomach disorder 
do not definitively indicate any nexus between a current 
diagnosis of a stomach disorder and any disease or injury the 
veteran incurred in service.  Furthermore, to the extent that 
such a link may be implied from the physician's reports, the 
Board is not bound to accept them, as the physician's 
assertions are apparently based exclusively on a history 
provided by the veteran.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  The veteran's own assertions that he has current 
disability from a stomach disorder that he incurred in 
service are afforded no probative weight as there is no 
evidence that the veteran has the expertise to render an 
opinion about the etiology of the claimed stomach disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the foregoing reasons and bases, the Board concludes that 
the veteran is not entitled to service connection for a 
stomach disorder.



II.  New and Material Evidence to Reopen the Claim for 
Service Connection for a Nervous Disorder 

The veteran contends that he has current disability from a 
nervous disorder that he incurred in service.  His claim, by 
implication, includes the assertion that he has submitted new 
and material evidence to reopen the claim.

The veteran's claim of entitlement to service connection for 
a nervous disorder diagnosed as anxiety reaction with 
depressive features was denied by the RO in a March 1970 
rating decision.  The veteran did not file any document that 
could be construed as an appeal of the March 1970 rating 
decision.  Therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002).

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991).  
38 C.F.R. § 3.156 (2001).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 38 
C.F.R. § 3.156(a) (2001), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
notes that 38 C.F.R. § 3.156 was amended, but that the 
amendments are effective prospectively for claims filed on or 
after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed in March 
2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the March 1970 decision 
included service medical records, statements from a private 
physician, and a VA examination report.


Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment of a neuropsychiatric 
disorder.  At the time of his medical examination for 
separation from service, the veteran described his health as 
good and denied symptoms such as trouble sleeping, 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  An examiner reported that the veteran 
was psychiatrically normal.

On a VA form signed by a physician in November 1969, the 
doctor reported that he had treated the veteran for anxiety 
since the year 1956.  The examiner stated that he had seen 
the veteran twice.  The reported diagnosis was anxiety 
reaction.  In a statement dated in March 1970, the same 
physician reported that he had first seen the veteran for 
treatment of nervousness, depression, anxiety and 
irritability in November 1969.  The veteran told the examiner 
that he had had such symptoms since the time of his 
separation from service but denied any treatment prior to the 
current treatment in November 1969.  The veteran was seen for 
a second visit.  The reported diagnosis was anxiety reaction.

During a VA psychiatric examination in January 1970, the 
veteran's complaints included poor sleep, bad dreams, 
irritability, a desire to isolate himself, lack of energy, 
and lack of interest.  On examination his affect was gloomy 
and depressed.  He entertained auditory hallucinations.  The 
reported diagnosis was chronic anxiety reaction with 
depressive features as seen in a schizoid personality.

In the March 1970 rating decision that denied entitlement to 
service connection for anxiety reaction with depressive 
features, the RO's rating board reasoned that the veteran's 
service medical records showed no complaints, diagnoses, or 
treatment for a neuropsychiatric disorder and the veteran had 
not sought treatment for any such disorder until many years 
after his separation from service.

The pertinent evidence received since the March 1970 
disallowance of the veteran's claim consists of a report of a 
VA neuropsychiatric examination dated in August 1983, a 
report of a private psychiatric evaluation conducted in 
January 1984, and statements of a private physician dated in 
February and July 2001.

When the veteran underwent a VA neuropsychiatric examination 
in August 1983, the veteran had complaints of restlessness, 
irritability, and difficulty dealing with people.  He denied 
a history of psychiatric hospitalizations or psychiatric 
treatment.  On examination, the veteran appeared tense and 
suspicious but was otherwise cooperative.  He had a tendency 
to project feelings of hostility with some referential 
ideation.  Concentration was fair.  Mood was "down" but 
with no real sign of depression.  The examiner reported  a 
diagnosis of generalized anxiety disorder with depressive 
features.  The examiner did not comment whether the onset of 
the neuropsychiatric disorder was during the veteran's 
service or after such service.

The veteran underwent a private psychiatric evaluation in 
January 1984.  The veteran asserted that he could not work 
and could not sleep.  He complained of being irritable and 
ill-humored, discouraged, having crying spells, ideas of 
persecution, and occasional visual and auditory 
hallucinations.  He told the examiner his symptoms began 
during the period from 1954 to 1956.  On examination, his 
mood was depressed and his affect was blunt.  He had ideas of 
reference and inactive ideas of suicide.  He had obsessive 
ideas regarding his physical and mental conditions.  The 
reported diagnosis was "Personality is with moderate 
deterioration.  Symptoms are partially active."  The 
examiner did not express any opinion concerning the 
relationship of the veteran's disability to any disease or 
injury he may have incurred in service.

In a statement dated in February 2001, a private physician 
noted the veteran's military service from 1954 to 1956.  
According to the physician, since the veteran's active duty, 
he began to have anxiety and insomnia.  He was prescribed 
valium for his nerves.  His current complaints were of 
irritability and intolerance.  The examiner reported a 
diagnosis of generalized anxiety reaction with depression.

The same private examiner wrote a similar report in July 
2001.  Again noting the veteran's service from 1954 to 1956, 
the examiner stated that the veteran gave a history of 
symptoms of anxiety, insomnia and frightfulness with onset 
two to three weeks after his induction into service.  
According to the physician,

This patient (sic) mental condition far 
beyond any reasonable doubts had its 
onset while on active duty back in 1954 
and for this reason should be consider 
(sic) service connected in nature.

Having reviewed the entire record, the Board finds that the 
evidence submitted since the March 1970 rating decision that 
denied entitlement to service connection for anxiety reaction 
with depressive features is new in the sense that it had not 
previously been considered by agency decisionmakers in the 
decision to deny service connection for a neuropsychiatric 
disorder.  However, such evidence is not material, and is 
cumulative and redundant.  The veteran had previously 
submitted evidence that he had disability from anxiety 
reaction with depressive features.  The evidence suggested, 
but did not show other than by the veteran's own assertion of 
his history, that the veteran had a neuropsychiatric disorder 
in service.  The "new" evidence is also based solely on the 
history related to examiners by the veteran who, at the time 
of his separation from service, denied nervous trouble of any 
sort.  Thus, it cannot be material.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474 (1993), Reonal v. Brown,  5 Vet. App. 
458 (1993).  The new evidence is cumulative and redundant of 
examination reports that were considered by the RO in its 
March 1970 disallowance of the veteran's claim, as at the 
time of that decision, it was apparent that the veteran had 
disability from a neuropsychiatric disorder.  The element 
that was missing at that time and that is still missing, is 
evidence of in-service onset of a neuropsychiatric disorder.  
In fact, service medical records indicate that the veteran 
did not have such a disorder during his service or at the 
time of his separation from service.  The new evidence is not 
probative of whether the veteran incurred a neuropsychiatric 
disorder in service.  Therefore the new evidence, by itself, 
or in connection with evidence previously assembled, is not 
so significant that it must be considerer in order to fairly 
decide the merits of the claim.  Therefore, the Board 
concludes that the claim of entitlement to service connection 
for a nervous disorder is not reopened.



III.  Compliance with the Veterans Claims Assistance Act 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in more detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's 
June 2001 letter, as well as by the January 2002 rating 
decision, and the July 2002 Statement of the Case (SOC), and 
by this decision.  He has been advised of the applicable 
provisions of the VCAA as they pertain to the claims herein 
being considered.  He has been informed of the evidence 
needed to substantiate his claims and of the duties that the 
RO would undertake to assist him in developing his claims.  
Concerning the claims herein decided, the veteran has not 
indicated nor does the claims file otherwise indicate that 
there are additional sources of pertinent evidence that 
support his claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In this regard, the Board 
notes again that the veteran has asserted that the disorders 
that are the subjects of the claims herein under 
consideration were incurred during his last period of active 
duty service.  The records generated during that period have 
been obtained, reviewed, and considered by the RO and by the 
Board.

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements he has filed.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2003).  The Board does not find that a 
medical examination or opinion is necessary, as the pivotal 
question is not the nature of the disabilities in question.  
Rather, the pivotal question is whether the disabilities 
claimed were incurred in service.  Service medical records do 
not so indicate.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  

The Board notes that the June 2001 letter gave the veteran 60 
days within which to respond.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), however, amended section 5103(b) to provide 
that the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section 
of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no problem with the notice 
given to the claimant in this case. 


ORDER

Service connection for a stomach disorder is denied.

The claim for service connection for a nervous disorder is 
not reopened.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



